DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive. The applicant argued on page 11 of the arguments that none of the references teaches or discloses a sensor configured to sense a parameter via an ECG electrode separate from the defibrillation electrode. Examiner respectfully disagrees. The primary reference, Sullivan, explicitly discloses that the WCD may include an ECG port 219 with ECG electrodes 209 that are completely separate from defibrillation electrodes 104, 204, 108, 208 (see figure 2 and par. 0043).
The applicant additionally argued that there is no explicit teaching of delivering an alerting shock to the skin of the patient. However, as previously described in the rejection found in the previous office action and again below, Sullivan discloses the use of tactile (i.e., detectable by the skin) outputs to the patient (see par. 0034). Additionally, Alferness discloses that it is known in the defibrillation art to deliver an alerting shock prior to a defibrillation shock, the alerting shock having an energy of 0.1 J (Col. 5, line 59-Col. 6, line 4). Therefore, the general concept of an alerting shock is taught by Alferness. Sullivan already teaches the structure of a wearable defibrillator with electrodes 104/204 and 108/208 disposed on the skin of the patient for delivery of electrical energy. Furthermore, Sullivan already teaches the use of external, tactile alerts before delivery of a defibrillation shock (par. 0034). Therefore, when the concept of the alerting shock as suggested by Alferness is combined with the physical structure of Sullivan, the external skin electrodes of Sullivan will be used to deliver the alerting shock of Alferness, which is also a human-perceptible indication as taught as desirable by Sullivan. Therefore, the Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the alerting shock of Alferness for the escalated alerts of Sullivan as Alferness teaches this type of alert provides a degree of increased safety in defibrillation (Col. 2, lines 30-46). 
Regarding applicant’s arguments that Alferness teaches away from using separate electrodes, this is irrelevant because Alferness is not being relied on to teach separate ECG and defibrillation electrodes. These features are taught by the primary reference of Sullivan.
Applicant further arguers that Alferness is an atrial defibrillator. However, Alfreness is not being relied on for its treatment methods. It is only being relied on to teach the alerting shock. However, Alferness and Sullivan are both directed to defibrillators, and thus are analogous art. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner has clearly paid out the rationale gleaned only from the prior art references available before the applicant’s effective filing date.
Applicant further argues that Alferness teaches away from applying a shock to the skin, but this is irrelevant because Alferness is not being relied on to teach applying a shock to the skin. These features are taught by the primary reference of Sullivan. Regardless, the alerting shock is NOT a defibrillating shock, which is the type of shock described by Alferness as painful.
The previous rejections are still considered proper. New claims are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-36, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites a sensor sensing a parameter via an ECG electrode separate from the ECG electrode. It is unclear how the ECG electrode can be separate from itself. Based on the amendments to the other independent claims and the arguments presented it is assumed that this was supposed to read “via an ECG electrode separate from the defibrillation electrode” and this interpretation has been utilized by the Examiner in order to promote compact prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, 25, and 27-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2016/0074667, hereinafter Sullivan) in view of Alferness (US 5,332,400) and further in view of Heilman et al. (US 4,928,690, hereinafter Heilman) or Kumar (US 2017/0056682).
Regarding claims 1, 13, and 25, Sullivan discloses a wearable cardioverter defibrillator 100/200 with an energy storage module 252 configured to store an electrical charge and skin electrodes 104/204 and 108/208 (see figures 1 and 2, par. 0028). A support structure 170 is configured to be worn by an ambulatory patient and to maintain the electrode on the patient’s body. (par. 0028 and figure 1). A sensor 209, 220, 180 and/or 281 senses a parameter (e.g., ECG signal) of the patient to render an input responsive to the sensed parameter (par. 0030, 0035-0036, 0043, 0046). A processor 230 is configured to determine from the input whether or not a defibrillation shock condition is met 550 (par. 0048-0049). When the shock condition is met 550, the processor will deliver an alert to the patient, including visual, audible or tactile alerts, and then cause delivery of a defibrillation shock through the electrodes (figures 11 and 12, par. 0034, 0049-0050, 0114-0116, 0119-0123). Specifically, a physiological signal 1021 is received and then a rhythm analysis is performed to determine if a shockable rhythm is present (Fig. 10 and par. 0112). A first level of warning is then provided to the patient about a potential impending shock, including a request to actuate a cancel switch, which, if actuated, will cancel the impending shock and is thus considered a jolt override condition (par. 0114 and 0034). If the jolt override condition is not met, then an escalated, second level of warning is delivered to the patient (par. 0115). In Sullivan, this is an alarming, rather than reassuring, prompt that better conveys the urgency of the situation as opposed to the first level of warning (par. 0115).
Sullivan is silent as to the second alerting signal being a shock having an energy between 0.001 J and 20 J. However, Alferness discloses that it is known in the defibrillation art to deliver an alerting shock prior to a defibrillation shock, the alerting shock having an energy on the order of 0.1 J (Col. 5, line 59-Col. 6, line 4). Therefore, the general concept of an alerting shock is taught by Alferness. Sullivan already teaches the structure of a wearable defibrillator with electrodes 104/204 and 108/208 disposed on the skin of the patient for delivery of electrical energy. Furthermore, Sullivan already teaches the use of external, tactile alerts before delivery of a defibrillation shock (par. 0034). Therefore, when the concept of the alerting shock as suggested by Alferness is combined with the physical structure of Sullivan, the external skin electrodes of Sullivan will be used to deliver the alerting shock of Alferness, which is also a human-perceptible indication as taught as desirable by Sullivan. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the alerting shock of Alferness for the escalated alerts of Sullivan as Alferness teaches this type of alert provides a degree of increased safety in defibrillation (Col. 2, lines 30-46). 
Sullivan discloses a user interface, a human perceptible warning, and that shocks can be disabled/cancelled by an input/cancel condition (“cancel button”) received by a user within a waiting time (considered both a first and/or second waiting time) in response to the human-perceptible warning (par. 0034, 0114-0118). As such, after combination with Alferness, as described above, the cancel button of Sullivan would cancel a defibrillation shock if received after the alerting shock but before delivery of the defibrillation shock.
Sullivan is also silent as to the exact amount of energy delivered in the defibrillation shock. However, both Heilman (Col. 1, lines 20-25) and Kumar (par. 0185, 0291) both disclose wearable defibrillators and that defibrillation pulses should be delivered at energies greater than 50 J. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize a defibrillation energy greater than 50 J as both Heilman and Kumar disclose this energy as required to successfully defibrillate using a wearable defibrillator. 
Regarding claims 3-5, 10, 11, 27-29, 34 and 35, Sullivan discloses a user interface, a human perceptible warning, and that shocks can be disabled/cancelled by an input/cancel condition (“cancel button”) received by a user within a waiting time (considered both a first and/or second waiting time) in response to the human-perceptible warning (par. 0034, 0114-0118). Therefore, when combined with Alferness, as described above, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date that the cancel button can be used to cancel all shocks, for example if the patient confirms they are in motion and not in need of therapy (par. 0114).
Regarding claims 6 and 30, Sullivan discloses a fluid reservoir storing a fluid and a fluid deploying mechanism that is activated to deploy the fluid by the processor before shocks are delivered (par. 0044-0045). Examiner also points out that Heilman discloses this feature as well. 
Regarding claims 7, 8, 31 and 32, the processor can determine whether a jolt override condition is met when a patient presses a cancel button because they are in motion or a motion sensor is less than a (undefined) threshold (par. 0114-0118). 
Regarding claims 9 and 33, the user input for jolt override can be a sound detected via microphone, such that the sound will be below an ultrasonic threshold (par. 0034).
Regarding claims 12 and 36, the system and method of Sullivan, as modified, functions continuously. Therefore, additional alerting shocks will be delivered, all with energy less than 20 J, whenever a shock condition is met.
Regarding claims 37, 39 and 41, Alferness discloses the alerting shock is “on the order of 0.1 Joules”. “On the order” is equivalent to the term “about” which would include values both above and below 0.1 Joules. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that an alerting shock “on the order” of 0.1 Joules includes energy less than 0.1 Joules.
Regarding claims 38, 40 and 42, in the combination above, the defibrillation shock is at least 50 J while the alerting shock is on the order to 0.1 J. Therefore, the energy of the alerting shock is 0.2 percent (0.1/50*100) of the energy of the defibrillation shock.
Claims 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Alferness and Heilman or Kumar and further in view of Kaib et al. (US 2012/0293323, hereinafter Kaib).
Sullivan, as described and modified above, discloses the applicant’s basic invention, including a sound detector (par. 0036), but is silent as to detecting a sound level and then adjusting delivery of an alert based on the sound level. However, Kaib discloses a system and method for adjusting alarms in wearable medical devices. Specifically, Kaib discloses adjusting the delivery of an alarm if an ambient sound level dictates it (par. 0082). Therefore, it would have been obvious to one or ordinary skill in the art at the time of the applicant’s invention to utilize the non-stimulating audible alerts disclosed by Sullivan if a sound level was low and they could be heard by a patient, or utilize the tactile alerting shock as described above if the sound level was higher as suggested by Kaib in order to ensure a user receives the alert despite the ambient noise level.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792